Citation Nr: 9905317	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, claimed as protrusion of an intervertebral 
disc. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from 
June 1944 to May 1946.  This matter first came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
reopening of the appellant's claim of entitlement to service 
connection for protrusion of an intervertebral disc.  This 
claim had originally been denied by a rating action issued in 
March 1949 by the RO and not timely appealed by the 
appellant.  The March 1949 rating decision therefore 
represents the last final denial of that issue on the merits 
and is also the last final decision on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996), Glynn v. Brown, 6 Vet. App. 
523 (1994).  The Board remanded this case in January 1997 for 
additional development; the RO has now returned the case to 
the Board for appellate review.

In November 1998, a hearing was held in Montgomery before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998).  
During that hearing, the appellant also submitted a written 
waiver of consideration of additional evidence by the RO.  
See 38 C.F.R. §§ 19.37, 20.1304. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for a low back disorder, claimed as protrusion of an 
intervertebral disc, on any basis was the rating decision of 
March 1949.  The appellant was notified of that decision in 
that same month and did not timely complete the procedural 
steps required for an appeal.

3.  Evidence received subsequent to the March 1949 rating 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a low back disorder, 
claimed as protrusion of an intervertebral disc, is not 
cumulative or redundant and it does, when viewed with the 
other evidence on file, bear directly and substantially upon 
the specific matter under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  It is more likely than not that the appellant's acquired 
back disorder had its onset in service.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed rating 
decision of March 1949 which denied entitlement to service 
connection for a back disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302(a) (1998); Evans v. Brown, 
9 Vet. App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

2.  An acquired back disorder was incurred in the appellant's 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's favorable decision, the appellant's 
claim for service connection for an acquired back disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and the evidence of record is found to be 
adequate. 

Decisions of the Board are final, as are unappealed decisions 
of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a 
claim there must be added to the record "new and material 
evidence".  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

In addition, the United States Court of Veterans Appeals 
(Court) has held that the new and material evidence necessary 
in order to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

As noted above, the March 1949 rating decision which found 
that the appellant's back disorder was not incurred in 
service was the last time this claim was finally disallowed 
on any basis.  The evidence considered by the RO in reaching 
the March 1949 rating decision included the appellant's 
service medical records; written statements submitted by the 
appellant; a written statement from a private physician 
concerning treatment he provided; and written statements from 
two of the appellant's friends.  This evidence may be briefly 
summarized.

The service medical records do not show that the appellant 
was diagnosed with, or treated for, a back disorder while he 
was in service.  The separation examination of May 1946 
indicates that the appellant had a normal spine and normal 
extremities.  The appellant submitted an application for 
benefits in December 1948, and stated that he had been 
treated for a back condition soon after service.  A letter 
from a physician, dated in November 1948, stated that he had 
examined the appellant in October 1947, and that the 
appellant had given a history of having strained his back two 
years previous.  After treatment, the appellant's symptoms 
subsided, but they recurred in November 1948, and the 
physician diagnosed a protrusion of an intervertebral disc.  
Two of the appellant's long-time friends submitted written 
statements in which they declared that they had known the 
appellant before he entered service, that he did not have 
back problems before service as evidenced by the fact that he 
had engaged in athletic activities prior to service, and that 
he was unable to do so after service due to a painful back 
condition.

The evidence that was added to the record after the March 
1949 rating decision consists of a letter dated in December 
1984 from a chiropractor who treated the appellant for his 
back disorder in 1947 for "a period of about eight months"; 
additional physician statements concerning the appellant's 
back disorder in the 1950's and thereafter; a buddy 
statement; the appellant's service personnel records; and the 
appellant's Travel Board hearing testimony.  The chiropractor 
statement also indicates that the appellant was diagnosed 
with misaligned vertebrae which produced pressure on a spinal 
cord nerve.  There are a number of letters to and from 
various doctors indicating that the appellant was considered 
a candidate for surgery on his back in the early 1950's and 
that he was treated in the 1980's and 1990's for the same 
back problem.  The January 1994 written statement submitted 
by a veteran who served with the appellant in the spring of 
1946 says that he had been told the appellant had been 
injured by a piece of lumber at that time and that he knew 
the appellant was subsequently put into the hospital and also 
went on sick call several times for treatment for his back.  

The appellant testified that his back had been injured in 
service about a month before his discharge and that he was 
treated for the back pain in the base hospital with 
injections, heat treatments, massage and leg exercises during 
his last month as a Marine.  See Hearing Transcript pp. 3 and 
21-23.  The appellant also testified that he sought treatment 
for his back shortly after he was released from service in 
May 1946.  See Hearing Transcript p. 14.  The Board finds 
this testimony to be credible as it is consistent with other 
evidence of record.

The Board initially notes that there is no documentation 
anywhere in the evidence of record that the December 1984 
chiropractor letter was ever considered by the RO.  
Furthermore, there is no documentation anywhere in the 
evidence of record that the January 1994 buddy statement was 
ever considered by the RO.  There is no mention of these two 
pieces of evidence in the October 1994 rating decision, the 
November 1994 rating decision, the February 1995 Statement of 
the Case, or the February 1998 Supplemental Statement of the 
Case.  The Board finds that these particular pieces of 
evidence provide relevant information as to the question of 
whether the appellant's current low back disorder is 
etiologically related to an injury the appellant suffered in 
service; the Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for service connection for a low back 
disorder.  

It is immaterial whether or not the RO formerly determined 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for this 
disability, since the Board is granting service connection 
for a low back disorder after reopening this claim.  Thus, 
the Board's consideration of subissues and arguments or 
applying statutes, regulations, or Court analyses which may 
not have been considered by the RO is nonprejudicial to 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service-
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
The appellant contends that, as a result of his in-service-
connected back injury, he now suffers from a protruding 
intervertebral disc in his lower back.  

The Board finds that consideration of the new and material 
evidence, as well as the previous evidence of record, 
supports the conclusion that the appellant did suffer from an 
acquired back disorder while he was on active duty.  The 
manifestations of the acquired back disorder were sufficient 
to identify the disease entity and the clinical findings were 
not merely isolated ones but rather formed a consistent 
pattern as early as 1947 and 1948.  Furthermore, the 
appellant was being treated by a chiropractor for eight 
months in 1947, which would mean that he was undergoing 
treatment for his back from May to December 1947, at the 
latest, which would be within a year of his discharge from 
service.  In addition, there is no evidence to support the 
existence of an intercurrent cause of the back disorder.  
Thus, service connection is granted for an acquired back 
disorder since the evidence points to the incurrence of that 
condition in service.


ORDER

Service connection for an acquired back disorder is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

